Appeal by the defendant from a judgment of the Supreme Court, Queens County, rendered December 13, 1978, convicting him of unlawful imprisonment in the second degree and public lewdness, after a nonjury trial, and sentencing him to concurrent terms of imprisonment of one year on the unlawful imprisonment conviction and 60 days on the public lewdness conviction. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence on the unlawful imprisonment conviction to the time already served. As so modified, judgment affirmed. Under the circumstances of this case, the sentence on the unlawful *587imprisonment conviction was excessive to the extent indicated herein. Mangano, J. P., Rabin, Margett and Martuscello, JJ., concur.